DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

ELIOT IVAN BERNSTEIN, Individually, as Trustee f/b/o D.B., Ja. B and
Jo. B under the Simon L. Bernstein Trust Dtd 9/13/12, and on behalf of
               his minor children D.B., Ja. B and Jo. B,
                              Appellant,

                                    v.

 TED BERNSTEIN, as Trustee of the Shirley Bernstein Trust Agreement
   dated May 20, 2008, as amended, ALEXANDRA BERNSTEIN, ERIC
   BERNSTEIN, MICHAEL BERNSTEIN, MOLLY SIMON, PAMELA B.
SIMON, Individually and as Trustee f/b/o Molly Simon under the Simon
L. Bernstein Trust Dtd 9/13/12, JILL IANTONI, Individually, as Trustee
  f/b/o J.I. under the Simon L. Bernstein Trust Dated 9/13/12 and on
 behalf of her minor child J.I., MAX FRIEDSTEIN, LISA FRIEDSTEIN,
Individually, as Trustee f/b/o Max Friedstein and C.F., under the Simon
 L. Bernstein Trust Dtd 9/13/12, and on behalf of her minor child C.F.,
                                 Appellees.

                              No. 4D16-3314

                         [December 21, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    John     L.   Phillips,   Judge;   L.T.    Case    No.
2014CP003698XXXXNB.

  Eliot Ivan Bernstein, Boca Raton, Pro Se.

   Alan B. Rose of Mrachek, Fitzgerald, Rose, Konopka, Thomas & Weiss,
P.A., West Palm Beach, for Appellee Ted. S. Bernstein.

PER CURIAM.

   Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.